Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00417-CV

                         IN THE INTEREST OF C.N.H., a Child

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017EM500829
                       Honorable Antonia Arteaga, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED, and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion. Costs of appeal are taxed against appellee.

      SIGNED February 5, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice